Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The following is in response to the applicant’s remarks filed 09/12/22.
	The applicant argues that the newly added amendments of claim 11 which include the previous limitations of claim 12 are not taught in the cited art. Specifically, the applicant argues that Kawase teaches a reverse ordering of the bridging point cross section size than what appears in the instant specification (ie. larger cross-section first).
	The examiner respectfully disagrees as the arguments do not address the combined invention. Stadnick includes a mass of bridging material (fusible material (66)) and Kawase provides the teaching for including multiple bridging points of different cross-sections as well as showing the relationship between bridging point dimensions and heat generation. The examiner agrees that Kawase does not teach a cascading design, however the newly added limitations of the claim only require there to be multiple bridging points of different cross-sections. Then, the combined invention contains all the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, 17, 21, 23, 24, 26, 28, and 29 and are rejected under 35 U.S.C. 103 as being unpatentable over Stadnick, US6275005B1 (in IDS), and Oh, US20180342365A1, and Kawase US20160126048A1.

Regarding claim 11, Stadnick teaches an electrochemical energy storage module (battery system)[col. 1 lines 50 – 55], 
comprising at least one energy storage cell (electrical storage cell)[col. 1 lines 5 – 8] and at least one bridging device which is electrically connected in parallel with the at least one energy storage cell (bypass device (58))[col. 1 lines 43 – 56][fig. 3], 
	wherein the at least one bridging device comprises:
	a first current conductor (first conductor (60))[col. 4 lines 63 – 67][col. 5 lines 1 – 3] having at least one bridging point having a bridging point cross-section (area around gap (63) where connection is made)[col. 5 lines 1 – 3][fig. 5];
	a second current conductor (second conductor (62))[col. 4 lines 63 – 67][col. 5 lines 1 – 3], which is spaced apart from the first current conductor by a gap (gap (63))[col. 5 lines 1 – 3][fig. 5];
	a bridging switch for establishing a first partial electrical connection between the first current conductor and the second current conductor (MOSFET (100) making connection between conductors (60)(62))[fig. 4][fig. 7][col. 6 lines 29 – 48]; and
	a bridging material arranged in the region of the bridging point (mass (74) located proximate the gap (63))[col. 5 lines 19 – 25][fig. 4],
	wherein the bridging point cross-section and/or the bridging material are/is configured in such a way that the bridging material melts as a consequence of heating of the bridging point caused by an electric current that flows through the bridging point cross-section after the first partial electrical connection has been established (heat created by the reverse flow through the diode of the MOSFET melts the mass (74) to bridge the gap (63))[col. 5 lines 19 – 25][col. 5 lines 56 – 61], and 
in the process establishes a second partial electrical connection between the first current conductor and the second current conductor (short-circuit connection is made by the melting of the mass (74))[col. 6 lines 1 - 15].
Stadnick does not teach wherein the first and/or the second current conductor have a plurality of bridging points having different bridging point cross-sections, in the region of which bridging material is respectively arranged, wherein the bridging point cross-sections and/or the bridging material in the region of the respective bridging point are/is configured in such a way that the bridging material in the region of the respective bridging point melts as a consequence of heating of the respective bridging point caused by an electric current that flows through the respective bridging point cross-section after the establishment of one or a plurality of partial electrical connections between the first current conductor and the second current conductor in the region of bridging points having a smaller bridging point cross-section, and in the process establishes a further partial electrical connection between the first current conductor and the second current conductor.
Kawase teaches a protective circuit for a battery [0002] wherein a first and second conductor (input terminal (210) and terminals (240))[0002] connected by a plurality of bridging points (fusible sections (230)) having different cross-sections (ratings)[0004] wherein the cross-sections of the bridging points are configured to melt due to a heating of the bridging point [0003][0004][0005]. Then it would have been obvious to one of ordinary skill in the art to modifying the bridging point of Stadnick by supplying in a plurality as well as having varying cross-sections to control the desired point of melting as well as provided additional fault protection.
Oh teaches an overcurrent protection device (fusible element (12)) used in connecting terminals (30)(40) wherein the occurrent protection device uses a bridging portion (fusible link (35)) having a cross-sectional area (curved portion (35b)) such that it generates heat when an over-current condition is reached which causes a nearby bridging material (tin pellets) to melt [0024][fig. 2]. Then, it would have been obvious to modifying the bridging device of Stadnick to use the bridging point at a portion of reduced cross-section to provide the heat necessary to melt the bridging material (mass (74)) as an obvious design choice. 

Regarding claim 13, combined Stadnick teaches the electrochemical energy storage module according to claim 11. 
Combined Stadnick does not teach wherein the bridging switch is embodied as a bimetallic switch.
However, bimetallic switches are common in the art, and would have been obvious to one of ordinary skill in the art by a simple substitution of known elements. 

Regarding claim 15, combined Stadnick teaches the electrochemical energy storage module according to claim 11.
Further, Stadnick teaches wherein in the region of the bridging switch on the first or second current conductor bridging material is arranged and configured in such a way that it melts as a consequence of heating of the bridging switch and/or of the first current conductor and/or of the second current conductor caused by an electric current that flows through the bridging switch and/or the first current conductor and/or the second current conductor, and, upon solidifying again, fixes the bridging switch to the first and/or second current conductor, respectively (heat created by the reverse flow through the diode of the MOSFET melts the mass (74) to bridge the gap (63))[col. 5 lines 19 – 25][col. 5 lines 56 – 61].

Regarding claim 17, combined Stadnick teaches the electrochemical energy storage module according to claim 11.
Further, Stadnick teaches wherein the bridging material is tin (tin solder)[col. 6 lines 16 – 29].

Regarding claim 21, combined Stadnick teaches the electrochemical energy storage module according to claim 11. 
Further, Stadnick teaches wherein the bridging switch is configured to establish the first partial electrical connection between the first current conductor and the second current conductor when a predefined temperature threshold value of the at least one energy storage cell is reached or exceeded (MOSFET controlled by bypass signal heats diode during over-current condition)[col. 5 lines 4 – 19][col. 6 lines 29 – 48].

Regarding claim 23, combined Stadnick teaches the electrochemical energy storage module according to claim 21. 
Further, Stadnick teaches comprising: a control device configured to establish the first partial electrical connection by means of the bridging switch when the predefined temperature threshold value of the at least one energy storage cell is reached or exceeded (controller (52))[col. 4 lines 33 – 39].

Regarding claim 24, combined Stadnick teaches the electrochemical energy storage module according to claim 11. 
Further, Stadnick teaches wherein the first current conductor (60) has a first current conductor cross-section and/or the second current conductor (62) has a second current conductor cross-section, and the bridging point cross-section of the at least one bridging point (gap (63)) is smaller than the first and/or the second current conductor cross-section [fig. 5].

Regarding claim 26, combined Stadnick teaches an electrochemical energy storage module according to claim 11.
	Further, Kawase teaches a protective circuit for a battery [0002] wherein a first and second conductor (input terminal (210) and terminals (240))[0002] connected by a plurality of bridging points (fusible sections (230)) having different cross-sections (ratings)[0004] wherein the cross-sections of the bridging points are configured to melt due to a heating of the bridging point [0003][0004][0005]. Further, Kawase teaches the protective battery circuit for use in an automobile [0001].

Regarding claim 28, combined Stadnick teaches the electrochemical energy storage module according to claim 11.
Combined Stadnick does not teach wherein the electrochemical energy storage module is a lithium ion battery.
However, lithium ion batteries are known to use protection circuits and applying the protection device of Stadnick to a lithium ion battery would have been obvious to one of ordinary skill in the art as applying a known technique to improve a similar device. 

Regarding claim 29, combined Stadnick teaches the vehicle according to claim 26.
Further, Kawase teaches herein the vehicle is a motor vehicle [0001].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stadnick, US6275005B1 (in IDS), and Oh, US20180342365A1, and Kawase US20160126048A1 as applied to claim 11 above, and further in view of Senda, US20070024407A1.

Regarding claim 19, combined Stadnick teaches the electrochemical energy storage module according to claim 11 
Combined Stadnick does not teach wherein an insulation material is arranged in the gap between the first and second current conductors.
	Senda teaches a bridging device (fuse element (13)) for connecting two terminals (12)[fig. 1B] wherein an insulation material (11) is arranged to prevent short circuit between the terminals (12)[0057][0058].
	Then, it would have been obvious to one of ordinary skill in the art before the filing date to modify the bridging device of Stadnick to include an insulation material to prevent unintended short circuit between the terminals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724